Court of Appeals
of the State of Georgia

                                           ATLANTA,____________________
                                                    March 15, 2019

The Court of Appeals hereby passes the following order:

A19A0817. VERONICA H. SEWELL v. RICHARD T. SEWELL, JR.

       The appellant in this case failed to comply with the notice of docketing mailed by this
Court and with Court of Appeals Rule 23 (a), regarding the filing of an enumeration of errors
and brief within twenty days after the appeal was docketed. See also Court of Appeals Rule
13.


       On February 07, 2019, this Court ordered the appellant to file an enumeration
of errors and a brief no later than February 18, 2019. As of the date of this order, the
appellant’s enumeration of errors and brief still have not been filed. Accordingly, this
appeal is deemed abandoned and is hereby ordered DISMISSED. Court of Appeals
Rules 7, 23 (a).


       Nothing in this order shall preclude the appellant from filing a timely motion
for reconsideration and seeking reinstatement of the appeal.



                                           Court of Appeals of the State of Georgia
                                                  Clerk’s Office, Atlanta,____________________
                                                                            03/15/2019
                                                  I certify that the above is a true extract from
                                           the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                           hereto affixed the day and year last above written.


                                                                                           , Clerk.